

114 SRES 610 ATS: Expressing support for the designation of the first Friday in October 2016 as “Manufacturing Day”.
U.S. Senate
2016-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 610IN THE SENATE OF THE UNITED STATESSeptember 29, 2016Mr. Graham (for himself, Ms. Stabenow, Mr. Burr, Mr. Blunt, Ms. Ayotte, Mr. King, Mr. Coons, Mr. Brown, Ms. Mikulski, Ms. Baldwin, Mr. Casey, Mr. Franken, Mrs. Shaheen, Mr. Daines, Mr. Cardin, Mrs. Murray, Mr. Durbin, Mr. Menendez, Mr. Peters, Mrs. Feinstein, Mr. Kirk, Mr. Johnson, Mr. Scott, Mr. Rubio, Mr. Thune, Ms. Klobuchar, and Mr. Hoeven) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationNovember 30, 2016Committee discharged; considered and agreed toRESOLUTIONExpressing support for the designation of the first Friday in October 2016 as Manufacturing Day.
	
 Whereas according to the most recent data, manufacturers contribute $2,170,000,000,000 to the United States economy;
 Whereas that amount has steadily risen since 2009, when manufacturers contributed $1,700,000,000,000 to the United States economy;
 Whereas the manufacturing sector accounts for 12 percent of the gross domestic product (referred to in this preamble as GDP) of the United States;
 Whereas for every $1 spent in the manufacturing sector, another $1.40 is added to the United States economy, the highest multiplier effect of any economic sector;
 Whereas the manufacturing sector supports an estimated 18,500,000 jobs in the United States, approximately 1 in 6 private sector jobs in the United States;
 Whereas more than 12,300,000 individuals in the United States, 9 percent of the workforce, are employed directly in the manufacturing sector;
 Whereas, in 2014, on average manufacturing workers in the United States earned more than the average worker in all other industries in the United States, including pay and benefits;
 Whereas manufacturers in the United States are the most productive manufacturers in the world, far surpassing the worker productivity of any other major manufacturing economy, leading to higher wages and living standards;
 Whereas manufacturers in the United States drive innovation more than any other economic sector in the United States, spending $229,900,000,000 in 2014 on research and development, an 82 percent increase from 5 years earlier;
 Whereas measured by GDP, the manufacturing sector in the United States would rank as the ninth largest economy in the world; and
 Whereas the first Friday in October 2016 would be an appropriate day to designate as Manufacturing Day: Now, therefore, be it  That the Senate supports the designation of the first Friday in October 2016 as Manufacturing Day.